Citation Nr: 1436097	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-48 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic low back strain with spina bifida at L-5.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, continued a 20 percent rating for the Veteran's chronic low back strain with spina bifida at L-5 (low back condition).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in February 2014 for additional development.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Chronic low back strain with spina bifida at L-5 was not manifested by forward flexion of 30 degrees or less, ankylosis, or incapacitating episodes, and separate neurologic abnormalities have not been demonstrated at a compensable level.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for chronic low back strain with spina bifida at L-5 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's low back condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, as instructed in the Board's February 2014 remand, the Veteran's VA records were obtained, a new examination was conducted, and the Veteran was notified that he may submit additional treatment records to support his claim.  Therefore, the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Unfortunately, a higher rating is not warranted in this case.  The Veteran's condition is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this Formula, the next higher 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

These findings have not been demonstrated at any point during the appeal period.  VA examinations from August 2009 and August 2012 noted forward flexion of 45 degrees, even when accounting for painful motion and repetitive testing.  A May 2014 VA examination noted 40 degrees of forward flexion, also when factoring in painful motion and repetitive testing.  VA records from October 2008 noted that low back movements were "limited."  However, specific forward flexion measurements were not recorded.  There is no indication of ankylosis at any point during the appeal period.

The General Rating Formula also provides for separate ratings for any neurologic abnormalities associated with a spine disability.  Id. at Note (1).  The Board notes that there is no evidence of any urinary or bowel incontinence, and indeed the Veteran denied such symptoms on several occasions.  See August 2009 VA examination; October 2010 VA record; August 2012 VA examination; May 2014 VA examination.

The claims file does include some evidence of radicular symptoms in the Veteran's lower extremities.  Notably, there is a July 2010 VA opinion which states that the degenerative joint disease present in the Veteran's spine is the result of aging and his prior occupation, and not a progression of his service-connected low back strain and spina bifida.  Therefore, it is not established that any radicular symptoms are, in fact, the result of his service-connected back disability.  However, even if the Board does attribute these symptoms to his service-connected condition, separate ratings are not warranted.

Diagnostic Code 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The August 2009 VA examination noted lower extremity strength of 5/5 with normal muscle tone.  Bilateral ankle reflexes were 2+ (normal), though bilateral knee reflexes were 3+ (hyperactive without clonus).  No pathologic reflex was noted.  The examiner noted that no radiculopathy was found on examination.

VA treatment records from April 2010 show normal sensation and reflexes in the lower extremities.  In July 2010, the Veteran denied any true radicular pain.  Reflexes were 2+ and motor testing was grossly normal.  Additional records dated October 2010 show the Veteran experienced an acute back strain after a fall.  He reported a burning pain down his right buttock, but denied any burning or tingling in his right leg.  Subsequent records from October 2010 show the Veteran reported a several month history of radiating pain, and records dated April 2012 noted "possible lumbar radiculopathy."  However, the August 2012 examiner diagnosed no radicular pain or symptoms.  Strength was 5/5, reflexes were 2+, and sensation was intact at that time.  Identical findings were recorded during the May 2014 VA examination.

In sum, there are no objective findings of radiculopathy, other that the hyperactive knee reflexes noted in August 2009.  These findings, even when viewed collectively with the Veteran's subjective complaints of radiating pain, do not rise to the level of "mild" incomplete paralysis as contemplated by Diagnostic Code 8520.  Therefore, separate ratings for lower extremity radiculopathy are not warranted at this time.

The Board notes that, in addition to the General Rating Formula, spine disabilities may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, Note (1) for this Formula provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.  Here, the evidence does not reflect any bed rest prescribed for the Veteran's low back condition by a physician.  Therefore, a rating under this Formula is not appropriate.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain, radiating pain, and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes a level of impairment consistent with the assigned rating.  That is, while the Veteran reported difficulties with activities such as getting dressed, tying his shoes, and other tasks involving bending or stooping, such impairment is contemplated by the assigned 20 percent rating, which allows for limited motion of the lumbar spine.

Finally, in evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's pain, limitation of motion, spasms, and radiating symptoms are all expressly contemplated by the Rating Schedule.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.  Therefore, an extraschedular rating is not warranted.



ORDER

A rating higher than 20 percent for chronic low back strain with spina bifida at L-5 is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


